Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Registration No. 333- Commission on February 12, 2008 Registration No. 811-08292 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. [ ] AMENDMENT TO REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] (Check appropriate box or boxes.) Security Life Separate Account L1 (Exact Name of Registrant) Security Life of Denver Insurance Company (Name of Depositor) 1290 Broadway Denver, Colorado 80203-5699 (Address of Depositors Principal Executive Offices) (Zip Code) (800) 525-9852 (Depositors Telephone Number, including Area Code) J. Neil McMurdie, Counsel ING Americas (U.S. Legal Services) One Orange Way, Windsor, Connecticut 06095-4774 (Name and Address of Agent for Service) Jeffery R. Berry, Chief Counsel ING Americas (U.S. Legal Services) One Orange Way, Windsor, Connecticut 06095-4774 Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this Registration Statement. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Title of Securities being Registered: FirstLine II Variable Universal Life Insurance Policies. PART A INFORMATION REQUIRED IN A PROSPECTUS FIRSTLINE II A FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 M Funds Supplement Dated April 28, 2008, to the Prospectus Dated April 28, 2008 This Supplement adds certain information to your Prospectus, dated April 28, 2008. Please read it carefully and keep it with your Prospectus for future reference. Investment Portfolios . Four additional funds are currently available through your policy: Brandes International Equity Fund; Business Opportunity Value Fund; Frontier Capital Appreciation Fund; and Turner Core Growth Fund. For a more complete description of these funds' investments, risks, costs and expenses, please see the prospectus for each fund. Your policy's prospectus and the fund prospectuses can be requested by calling our Customer Service Center toll-free at 1-877-253-5050. These prospectuses contain information about your policy's investment options and the various fund fees and charges. Please read your policy's prospectus and the fund prospectuses carefully before investing. * The following information is added to the Funds Available Through the Variable Account section beginning on page 16 of the prospectus: M Fund, Inc. Brandes International Equity Fund M Fund, Inc. Business Opportunity Value Fund M Fund, Inc. Frontier Capital Appreciation Fund M Fund, Inc. Turner Core Growth Fund * ##### Page 1 of 2 April 2008 The following information is added to Appendix B of the prospectus: Fund Name Investment Adviser/ Subadviser Investment Objective M Fund Brandes International Investment Adviser: Seeks to provide long-term capital Equity Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Brandes Investment Partners, LP M Fund Business Opportunity Investment Adviser: Seeks to provide long-term capital Value Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Iridian Asset Management LLC M Fund Frontier Capital Investment Adviser: Seeks to provide maximum capital Appreciation Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Frontier Capital Management Company, LLC M Fund Turner Core Growth Investment Adviser: Seeks to provide long-term capital Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Turner Investment Partners, Inc. ##### Page 2 of 2 April 2008 FIRSTLINE II A FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 The Policy Fund Managers · Is issued by Security Life of Denver Insurance Company. Funds managed by the following investment · Is returnable by you during the free look period if you are not satisfied. managers are available through the policy: Premium Payments · AllianceBernstein, L.P. · Are flexible, so the premium amount and frequency may vary. · BAMCO, Inc. · Are allocated to the variable account and the fixed account, based on your · BlackRock Investment Management, LLC instructions. · Capital Research and Management · Are subject to specified fees and charges. Company The Policy Value · Columbia Management Advisors, LLC · Is the sum of your holdings in the fixed account, the variable account and · Evergreen Investment Management the loan account. Company, LLC. · Has no guaranteed minimum value under the variable account. The value · Fidelity Management & Research Co. varies with the value of the subaccounts you select. · Ibbotson Associates · Has a minimum guaranteed rate of return for amounts in the fixed account. · ING Clarion Real Estate Securities L.P. · Is subject to specified fees and charges including possible surrender · ING Investment Management Advisors, charges. B.V. Death Benefit Proceeds · ING Investment Management Co. · Are paid if your policy is in force when the insured person dies. · J.P. Morgan Investment Management Inc. · Are calculated under your choice of options: · Julius Baer Investment Management, LLC Option 1  the base death benefit is the greater of the amount of · Legg Mason Capital Management, Inc. base insurance coverage you have selected or your policy value · Marsico Capital Management, LLC multiplied by the appropriate factor from the definition of life insurance · Massachusetts Financial Services Company factors described in Appendix A; or · Morgan Stanley Investment Management, Option 2  the base death benefit is the greater of the amount of base Inc. (d/b/a Van Kampen) insurance coverage you have selected plus the policy value or your · Neuberger Berman, LLC policy value multiplied by the appropriate factor from the definition of · Neuberger Berman Management Inc. life insurance factors described in Appendix A. · OppenheimerFunds, Inc. · Are equal to the base death benefit plus any rider benefits minus any · Pacific Investment Management Company outstanding loan and accrued loan interest and unpaid fees and LLC charges. · Pioneer Investment Management, Inc. · Are generally not subject to federal income tax if your policy continues to · T. Rowe Price Associates, Inc. meet the federal income tax definition of life insurance. · UBS Global Asset Management Sales Compensation (Americas) Inc. · We pay compensation to broker/dealers whose registered representatives · Wells Capital Management, Inc. sell the policy. See Distribution of the Policy , page 75 , for further information about the amount of compensation we pay. This prospectus describes what you should know before purchasing the FirstLine II variable universal life insurance policy. Please read it carefully and keep it for future reference. Neither the Securities and Exchange Commission (SEC) nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. The policy described in this prospectus is not a deposit with, obligation of or guaranteed or endorsed by any bank, nor is it insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. The date of this prospectus is April 28, 2008. TABLE OF CONTENTS Page Page POLICY SUMMARY 3 Termination of Coverage 58 The Policys Features and Benefits 3 TAX CONSIDERATIONS 60 Factors You Should Consider Before Tax Status of the Company 60 Purchasing a Policy 6 Tax Status of the Policy 61 Fees and Charges 8 Diversification and Investor Control Requirements 62 THE COMPANY, THE VARIABLE Tax Treatment of Policy Death Benefits 62 ACCOUNT AND THE FIXED ACCOUNT 13 Distributions Other than Death Benefits 63 Security Life of Denver Insurance Company 13 Other Tax Matters 65 The Investment Options 15 ADDITIONAL INFORMATION 68 DETAILED INFORMATION ABOUT General Policy Provisions 68 THE POLICY 19 Distribution of the Policy 75 Purchasing a Policy 20 Legal Proceedings 78 Fees and Charges 25 Financial Statements 79 Death Benefits 34 APPENDIX A A-1 Additional Insurance Benefits 41 APPENDIX B B-1 Policy Value 46 APPENDIX C C-1 Special Features and Benefits 49 MORE INFORMATION IS AVAILABLE Back Cover TERMS TO UNDERSTAND The following is a list of some of the key defined terms and the page number on which each is defined: Page Where Page Where Term Defined Term Defined Age 20 Policy Date 20 Fixed Account 4 Policy Value 46 Fixed Account Value 46 Segment or Coverage Segment 34 Loan Account 5 Surrender Value 4 Loan Account Value 48 Valuation Date 47 Monthly Processing Date 28 Variable Account 4 Net Premium 3 Variable Account Value 46 Net Policy Value 4 Security Life, we, us, our and the company refer to Security Life of Denver Insurance Company. You and your refer to the policy owner. The policy owner is the individual, entity, partnership, representative or party who may exercise all rights over the policy and receive the policy benefits during the insured persons lifetime. State Variations  State variations are covered in a special policy form used in that state. This prospectus provides a general description of the policy. Your actual policy and any riders are the controlling documents. If you would like to review a copy of the policy and riders, contact our Customer Service Center or your agent/registered representative. You may contact us about the policy at our: ING Customer Service Center P.O. Box 5065 Minot, ND 58702-5065 1-877-253-5050 www.ingservicecenter.com FirstLine II 2 POLICY SUMMARY This summary highlights the features and benefits of the policy, the risks that you should consider before purchasing a policy and the fees and charges associated with the policy and its benefits. More detailed information is included in the other sections of this prospectus that should be read carefully before you purchase the policy. The Policys Features and Benefits Premium · You choose when to pay and how much to pay. Payments · You will need to pay sufficient premiums to keep the policy in force. Failure to pay sufficient premiums may cause your policy to lapse without value. See Premium · You cannot pay additional premiums after age 100. Payments, page 21. · We may refuse any premium that would disqualify your policy as life insurance under Section 7702 of the Internal Revenue Code or that would cause your policy to become a modified endowment contract. · We deduct tax charges and a sales charge from each premium payment and credit the remaining premium (the net premium) to the variable account or the fixed account according to your instructions. Free Look Period · During the free look period, you have the right to examine your policy and return it for a refund if you are not satisfied for any reason. See Free Look Period, · The free look period is generally ten days from your receipt of the policy, although certain page 24. states may allow more than ten days. · Generally, there are two types of free look refunds: Some states require a return of all premium we have received; and Other states require that we return your policy value plus a refund of all fees and charges deducted. · The length of the free look period and the free look refund that applies in your state will be stated in your policy. · During the free look period, your net premium will be allocated among the investment options you have selected unless your state requires a return of premium as the free look refund. In these states your net premium directed to the subaccounts will be allocated to the ING Liquid Assets Portfolio until after the free look period ends. See Allocation of Net Premium, page 23. Death Benefits · Death benefits are paid if your policy is in force when the insured person dies. · Until age 100, the amount of the death benefit will depend on which death benefit option is in See Death Benefits , effect when the insured person dies. page 34. · There are two or three death benefit options available under your policy, depending on which policy you own and when it was delivered: Option 1  the base death benefit is the greater of the amount of base insurance coverage you have selected or your policy value multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A; or Option 2  the base death benefit is the greater of the amount of base insurance coverage you have selected plus your policy value or your policy value multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A. · After age 100, death benefit Option 1 will apply to all policies and the amount of base insurance coverage selected will equal the amount of base insurance coverage in effect on the policy anniversary nearest the insured persons 100 th birthday plus the amount of coverage, if any, under the Adjustable Term Insurance Rider on that date. · We will reduce the death benefit proceeds payable under any death benefit option by any outstanding loan and accrued loan interest and unpaid fees and charges. · The death benefit is generally not subject to federal income tax if your policy continues to meet the federal income tax definition of life insurance. FirstLine II 3 No-Lapse and · Generally, your policy will not lapse as long as your policy value minus any surrender charge Death Benefit and any outstanding loan amount and accrued loan interest (the surrender value) is enough to Guarantees pay the periodic fees and charges when due. ·
